Name: Commission Regulation (EEC) No 53/82 of 11 January 1982 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1981 to be carried forward to the 1982 financial year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 7/ 12 Official Journal of the European Communities 12. 1 . 82 COMMISSION REGULATION (EEC) No 53/82 of 11 January 1982 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1981 to be carried forward to the 1982 financial year prices of intervention stocks to be carried forward may be replaced by another price in cases where the esti ­ mated price on leaving intervention is substantially lower than their value ; whereas this situation exists for skimmed-milk powder, tobacco and barley ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1303/81 (2), and in particular Article 8 thereof, Whereas it is specified in the first paragraph of Article 8 of Regulation (EEC) No 1883/78 that prices shall be determined for calculating the value of the agricultural products in intervention storage at the end of a finan ­ cial year to be carried forward to the next financial year ; whereas these products are generally valued at their purchase price ; whereas these prices should therefore be based on the actual purchase prices paid by the intervention agencies during a reference period stretching from 1 January 1981 to the latest month for which the figures are known, including quantities carried over from 1980 and entered in the accounts on 1 January 1981 , at their carry-over prices ; Whereas, under Commission Regulation (EEC) No 3563/81 (3), a quantity of intervention beef has been made available free of charge for delivery to Poland ; whereas in so far as this quantity has not physically been taken over by the purchaser, the selling price to be used should be the price shown in the said Regula ­ tion ; Whereas it is provided in the second paragraph of Article 8 of Regulation (EEC) No 1883/78 that the The prices to be used for calculating the value of agri ­ cultural products in intervention storage on 31 December 1981 to be carried forward to the 1982 financial year are set out in the Annex. However, for intervention products destined for Poland and made available in December 1981 under the terms of Commission Regulation (EEC) No 3563/81 which had still not been physically taken over by the purchaser on 31 December 1981 , the price referred to in the first paragraph shall be replaced by the selling price as mentioned in the said Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1982 For the Commission Poul DALSAGER Member of the Commission (') OJ No L 216, 5 . 8 . 1978 , p . 1 . (2) OJ No L 130, 16 . 5 . 1981 , p . 2 . 3 OJ No L 356, 11 . 12. 1981 , p . 51 . 12. 1 . 82 Official Journal of the European Communities No L 7/ 13 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1981 to be carried over to the 1982 financial year (per tonne) Product ECU Belgium Bfrs Luxem ­ bourg Lfrs Denmark Dkr Germany DM France FF Ireland £ Irl Italy Lit Nether ­ lands Fl United Kingdom £ Greece Dr Common wheat of :  bread-making quality 163-00 6 650 6 650 1 291 433 992 111-50 200 001 459 101-00 10016  non-bread-making quality 161-50 6 589 6 589 1 279 429 983 110-50 198 161 454 100-00 9 923 Barley 144-50 5 895 5 895 1 144 384 880 99-00 177 302 407 89-50 8 879 Rye 175-50 7 160 7 160 1 390 466 1 068 12000 215 339 494 108-50 10 784 Durum wheat 202-00 8 241 8 241 1 600 537 1 229 138-50 247 854 568 125-00 12412 Skimmed-milk powder 1 096-50 44 736 44 736 8 683 2913 6 674 751-50 1 379 397 3 085 678-50 67 375 Butter 2 078-50 84 800 84 800 16 460 5 522 12 651 1 424-00 2 614 753 5 847 1 286-00 127 714 Olive oil 1 601-00 65 318 65 318 12 679 4 253 9 745 1 097-00 2 014 058 4 504 990-50 98 374 Oil seeds 274-50 11 199 11 199 2 174 729 1 671 18800 336 812 772 170-00 16 867 Sugar 469-50 19 155 19 155 3 718 1 247 2 858 321-50 576 077 1 321 290-50 28 849 Tobacco 1 244-00 50 753 50 753 9 851 3 305 7 572 852-50 1 564 952 3 500 769-50 76 438 Beef and veal :  quarters 2 022-50 82 515 82 515 16017 5 373 12310 1 385-50 2 544 305 5 690 1 251 -00 124 273  boned 2 568-00 104 771 104 771 20 336 6 822 15 630 1 759-50 3 230 544 7 224 1 588-50 157 792